DETAILED ACTION
This Final action is responsive to the following communications: 03/15/2021.
Applicant has cancelled claims 4, 7 and 11, and amended claims 1-3, 5-6, 8-10, and 12-13. Specifically, independent claims 1, 6 and 10 are amended with broader electrode definitions. Claims 1-3, 5-6, 8-10, 12-13 are pending. Claims 1, 6, and 10 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”.
C) Per MPEP 2173.04, undue breadth of the claim may be addressed under different statutory provisions, depending on the reasons for concluding that the claim is too broad. 
	D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed prior art must be considered in its entirety. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.
E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.
F) In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
G) Per MPEP 2112 anticipation is the epitome of obviousness. Per MPEP 1207.03(a) II, lack of novelty is the epitome of obviousness.
H) The effective filing date of a claimed invention is determined on a claim-by-claim basis. See MPEP § 2152.01. Examiner may evaluate effective filing in a later office action as deemed applicable. Critical date of extrinsic evidence showing a universal fact need not antedate the filing date per MPEP § 2124.


Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 2, 6, 8-10, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 (lines 2-3), claim 6 (lines 12-13), and claim 10 (lines 12-13)  recite “first memory electrode” and “second memory electrode” and the terms are vague and subject to multiple interpretations. It is not clear if “memory” is referring to only resistive element portion of 1S1R cell or, if it is referring to overall 1S1R cell. Further, it is not clear if the term “memory” is referring to system/ apparatus or, integrated structure or, overall array of memory. Generally in the art, the whole 1S1R cell is referred as the 
All dependent claims inclusive of claims 2, 6, 8-10, and 12-13 are rejected under this category.
For art rejection, the electrode limitations will be broadly treated as electrodes associated with various portions of 1S1R cell.
Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-3, 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over , Delhougne et al. (US 2019/0221610 A1). Further supported by DOYLE (US 2020/0321395 A1) for limitation analysis.
	Regarding independent claim 1, Delhougne teaches a 1S1R memory cell (Fig. 10: 200. See para [0009]: “1S1R cell”. See also Fig. 9-Fig. 10 in relation to Fig. 11), comprising: 
a word line metal (word line connected to Fig. 11: 508. See para [0047]), 
a resistive material layer (Fig. 11: 609 “memory element material”, see para [0055] and para [0057]), 
a first selector electrode (Fig. 11: 508), 
a selector material layer (Fig. 11: 811. See para [0055] and para [0057]), 
a second selector electrode (Fig. 11: 710), 
an interconnection wire (Fig. 11: 710), and 
a bit line metal (Fig. 11: 912. See para [0054]);
wherein the selector material layer (Fig. 11: 811) is in a shape of a groove (see Fig. 11: C-shape selector material 811), and 
the second selector electrode (Fig. 11: 710) is formed in the groove (see Fig. 11), and
Even though Fig. 11 shows that coupling surface area (upper, lower surface are) of 811 is slightly larger than the coupling surface area of 609 (left surface), Delhougne does not explicitly teach an area of the selector material layer is larger than an area of the resistive material layer.
However, these features do not render the claim allowable over the prior art. 
Those skilled in the art would find it obvious that implementation of the structure of Delhouse requires coupling surface area of 811 to be larger than the coupling surface area of 609.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Delhougne such that an area of the selector material layer is larger than an area of the resistive material layer in order to reduce on-state current density of selector material.
Regarding claim 2, Delhougne teaches the 1S1R memory cell of claim 1, wherein the word line metal (Fig. 11: 508) is also a first memory electrode (Fig. 11: electrode for upper portion of 811), and the first selector electrode (Fig. 11: 508) is also a second memory electrode (Fig. 11: electrode for lower portion of 811) and an interconnection wire (Fig. 11: electrode for 710).
Regarding claim 3, Delhougne teaches the 1S1R memory cell of claim 1, wherein the resistive material layer (Fig. 11: 609) is on the word line metal or on the second selector electrode (Fig. 11: 710).
Regarding independent claims 6, 10, they are directed to subject matter of claims 1-3 and limitations are substantially same. See Claims 1-3 rejection analysis.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Jiang (US 20200006428 A1): Fig. 2A-Fig. 2M applicable for all claims.
TRAN et al. (US 2017/0236869 A1) is applicable for all claims. TRAN teaches a 1S1R memory integrated structure (Fig. 1b or, Fig. 2b in context of para [0025]: “…one selector one resistor (1S1R) RRAM cell…”. See Fig. 1a-Fig. 4e for associated component details and fabrication), comprising: a word line metal (Fig. 1a or, Fig. 2a: WLm, see Fig. 2b: 110), a resistive material layer (Fig. 2b: 240 “programmable resistive layer”. see para [0037]), a selector lower electrode (Fig. 2b: 235 “electrode layer”. It is interpreted that selector lower electrode located relative to a shape orientation of the selector),  a selector material layer (Fig. 2b: 130, 120 portion of “selector element 135”), a selector upper electrode (Fig. 2b: 115. It is interpreted that selector upper electrode located relative to a shape orientation of the selector), an interconnection wire (Fig. 2b or 2c: 285 plug), and  a bit line metal (Fig. 2b: 190 “BLs disposed in an upper metal level”);  wherein the selector material layer (Fig. 2b: 130, 120) is in a shape of a groove (Fig. 2b: see flipped u-shape i.e. convex shape of 120, 130), and  the selector upper electrode (Fig. 2b: 115) is formed in the groove (see Fig. 2b).

Response to Arguments
Based on applicant’s amendments, previously set drawing, claim objections are withdrawn.


Allowable Subject Matter
Claims 5, 8-9, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, any 112b rejection must be over-come.
Regarding claim above, the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.
Examiner’s amendment type suggestion: Following is suggestion provided for incorporation of allowable subject matter as best assessed by examiner based on available prior arts:
1) Correct 112b rejection. 
2) Combine claim 1 and claim 5  (not exclude/ broaden any limitation)
3) Combine claim 6 and claim 9  (not exclude/ broaden any limitation)
4) Combine claim 10 and claim 13  (not exclude/ broaden any limitation)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825

/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)